Order filed February 28, 2019




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00515-CV
                                   ____________

DELUXE BARBER SCHOOL, LLC AND BONIFICE I. MBAKA, Appellants

                                        V.

MARTIN MBAKA, CHIOMA G. NWAKOR, QUIETSTORM GROUP, INC.,
            D/B/A QUIETSTORM SYSTEMS, Appellees


                      On Appeal from the 268th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 15-DCV-226218

                                    ORDER

      Appellants’ brief was due February 25, 2019. No brief or motion for extension
of time has been filed. Unless appellants file a brief with this court on or before
March 27, 2019, the court will dismiss the appeal for want of prosecution. See Tex.
R. App. P. 42.3(b).

                                  PER CURIAM